Title: To Thomas Jefferson from Levi Lincoln, 1 April 1808
From: Lincoln, Levi
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Worcester April 1. 1808
                  
                  Your pleasing favor of March 23 reached me last evening, by the way of Boston. I was prepared to expect every thing mean, malignant, and false, at the approaching elections from Pickering, and his coadjutors, irritated by disappointments, before the explosion took place, produced by his pitiful letter. you over rate its effects, if you judge from the repeated bold & false assertions contained in your federal papers. What these vehicles of Slander state to be notorious facts, is precisely what they know to be false, but what they hope in a degree to effect by their laboured exertions & nefarious misrepresentations. Their hatred to a free govt., to one in which the people have any considerable agency is invinible, and they never will cease to spite & vilify those, who have been the instruments of preserving such a Govt. from the charge that its enemies had plotted against it. Their defeat is of a kind that excludes hope, and in the paroxisms of their dispair, they yield to revenge against the authors of their mortifications, & feel pangs of distress more cruel than the ones, inflicted by the most torturing punishments. The principles & the measures of the existing administration recorded in the annals of our Country, and in the memories of its friends will be handed down by documents & tradition to different posterity, and contrasted with their opposites will form the strongest barriers against the reintroduction of oppressive & antirepublican systems. The federalists know this, Hence their labours to embarrass & to discredit, to embroil with France, ally with Britain, war, abandonment of rights, submissions or every thing, that may disgrace our govt. & open the chances of federal triumphs & Republican degradation. Should you Sir, preserve the peace of our Country, & be the happy instrument of securing the unrivalled state of prosperity, already acquired, under your administration & of establishing our neutral & maritime rights, Federalism will never forgive you, in this world, or the next. It will follow with invectives your transit into the scenes of futurity and honor your latest memory, with displays of its madness.
                  I fear you think the opposition to the embargo in this quarter much greater than it is. It is the comparative few which make all the noise; the desperate in politics, the desperate in property, who wish by the risk of other people’s capitals to take a possible chance of getting one of their own, & the unprincipled. The great body of the people, all the republicans, & many federalists believe in the necessity & utility of the measure. The choice between it & war; between it & national dishonor is unhesitatingly made by the citizens of this State. Their confidence is unabated in the wisdom integrity & patriotism of their Govt. & they will support its measures, the vile attempts to prevent it notwithstanding. Pickerings letter may have produced a momentary effect—It is said from ten to twenty thousand copies of it have been printed & circulated. Two thousand is mentioned as the number sent into this town for dispersion. The federal papers are following up the supposed impressions it may have made. It is to be regretted we have not a little more time, & greater means of counteracting its effects before our next monday elections. We have but few newspapers, & they without much pecuniary patronage. The National ‘Aegis’ which from the expression of its first sentiment to the Present moment, has been uniformly devoted to the support of the measures of the national administration, has by some means or other, had its patronage withdrawn from it. Among its other trials this misfortune has been severely felt, in the mortifications of its friends, & the friends to the national govt. It is not the loss of the trifling compensation for printing the laws, in a pecuniary few, that has been the evil the most felt. It is the loss of Governmental countenance which its friends regret. The change must have been produced without the knowledge of the department, having the superintendency of this business, & from misrepresentations & impositions. I am mortified by intruding on your attention, for a moment, so unpleasant & so triffling a subject. For near a year, I have resisted importunities to do it. The Editor of the Aegis has been told, that the crazy representative from Vermont, occasioned the difficulty, & procured the compensation for printing the laws of the last Session but one, to be paid to those, who by the most destestable injustice & [enerable?] perfidy, had become the opposers of the true Aegis & the national Govt—
                  I need say nothing of the necessity or utility of supporting a republican paper, in this place, nor of its character, after mentioning that Govr Sullivan, Messrs Gerry, Bowdoin, S. Brown, the two Messrs. Austins Docr Eustis &c &c. were among the individuals who subscribed from $50 to 100 dollars each, at first, to establish, and that most of them, with others about fifteen months since, when the persons intrusted with the use of the tipes in this way procured being corrupted by federalism into apostasy, and a faudulent demotion of the printing apparatus and tipes contributed their further sums for purchasing new ones & continuing the establishment as it now exists. With the materials thus purloined from the Aegis establishment aided by federal subscriptions of money & a loan of some auxiliary printing implements from the most devoted & bitter press in the Country, the Palladium, & the Washington federalist not excepted, a new paper was issued from a beef store, just before our last state elections, which called itself the true Aegis, & under that false name, masking its principles endeavored to divide the Republicans. This is the paper which lasted three or four months & obtained the compensation for printing the laws. I have not mentioned these things in the [accounts?] of complaint, or with a view of undoing any thing which has been done, I know how difficult it is, for public officers buried & borne down with the weight of important public business, to be always secured against the impositions of wicked, designing & unprincipled men, in the smaller matters. My motives alone must apologize for the trouble I am giving—With us the newspaper derangement has produced a political evil. Individuals who are devoting their time & a portion of their property in counteracting the projects of the enemy to destroy & disgrace our Govt, feel discouraged & hurt at the apparent discountenance. A restoration of its patronage if there are no objections in its way, & it should be thought perfectly proper, will remove the difficulty & in my opinion be useful to our country.
                  To return to Pickerings libel. I have no idea it will make many converts. The majority of the republican votes will probably be much greater at our next elections than it was at our last. Yet nothing can exceed in point of zeal, labor & expence the exertions of the opposition. The libellous letter is the text book to rant from. The authority & character of the author to those who were not acquainted with them, and the imposing terms, a Senator of the US., to those who were were the most formidable circumstances to be encountered. I had crouded into the last Aegis, as no more would be printed before our State elections shall have passed, a long address to the people on Pickering & his letter, his tools, & their measures, and was employed in preparing another, in special reference to the next national elections, when your favor was handed to me. Nothing can depress our Senator’s political character lower in my opinion; yet from your information that a communication of all the transactions respecting our foreign relations had been made to Congress, I have suspended the undertaking untill I shall have availed myself of the perusals of these communications, should they be published. He will not then escape the animadversions of friends in this State. I forward you the paper containing the address. A primary object was to disprove & discourage the dupes to federalism, zealously employed in trumpeting the praises of their Senator & the excellenices of his libel. In doing this the principles & measures, the motives & the objects of the national Govt. were generally stated as collected from general observation & recollection, and in some instances from inference, without particular information. It was thought best not to be very squeemish in a crisis like the present. The idea was to pursue the general ideas therein expressed in a further address. Perhaps the communications you have made may render this not so proper. Should you have leisure to throw your eye over it, & see any thing improper, or that could be more usefully improved, & will hint it, I will avail myself of it, on a future occasion. The author of the address is not known. he is but suspected of having scribbled.
                  Accept, Sir, assurances of the most affectionate esteem & friendship of your hum. Sevt
                  
                     Levi Lincoln 
                     
                  
               